DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 11-17 and 21-28 are currently under examination. Claims 18-20 are withdrawn from consideration. Claims 1-10 and 18-20 have been cancelled. Claims 11 and 21 are amended.
Previous Grounds of Rejection
Regarding claims 11-17 and 21-28, the under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands.
Regarding claims 11-17 and 21-28, the rejection under 35 U.S.C. 103(a) as being unpatentable over Vogels et al. (Tetrahedron Letters, 47, 2006, 2419-2422) stands.
New grounds of rejections, based on applicants submitted IDS, are as set forth below.
Previous & New Grounds of Rejections 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The bridging groups Z cannot be C1-C6 alkyl, C6-C14 aryl, C4-C14 heteroaryl groups as recited in claim 11, 21 and 25 because these groups are terminal groups which cannot be bridged between two “PR5R6” groups. 
Appropriated corrections are required.
The definitions for R4 recited in formula (III) in claims 11, 21 and 25 are missing.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112, second paragraph, for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 11-17 and 21-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vogels et al. (Tetrahedron Letters, 47, 2006, 2419-2422).
Regarding claims 11-17 and 21-28, Vogels et al. teach a rhodium catalyst Rh(acac)(dppe) (Abstract, right column on page 2419, and Table 1) having the structure as shown below: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The rhodium catalyst Rh(acac)(dppe) taught by Vogels et al. corresponds to the original claims field on 12/10/2021, wherein L=acetylacetonate, Z=ethylene, q=1, R5=R6=phenyl groups.
As we see above, although Vogels et al. does not specifically disclose the claimed compounds of formula (II) such as R5 and R6 as being ethyl groups, Z as being 1,2-phenylene and M as being cobalt as per applicant currently amended claims 11-17 and 21-28, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to include 1,2-phenylene, cobalt metal and dimethyl phosphino groups to the complex taught by Vogels et al. to obtain the invention as specified in the claim 11-17 and 21-28, because the instant amended claimed compounds having these substitutions are the species of the other obvious variants of patentably indistinct species of the Rh complex Rh(acac)(dppe) of Vogels.
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
On 12/10/2021, applicants elected to prosecute the clams of Group II, and species election Formula II recited in the original application filed on 12/10/2021. 

Claims 11-17 and 21-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kostas et al. (Journal of Organometallics Chemistry, 2001, 626, 221-226, applicants submitted in IDS on 08/12/2022).
Regarding claims 11-17 and 21-28, Kostas et al. teach a rhodium catalyst (COD)2Rh+BF4- 3 and 6 (Scheme 1) having the structure as shown below: 

    PNG
    media_image2.png
    397
    428
    media_image2.png
    Greyscale

The rhodium complexes 3 and 6 taught by Kostas et al. corresponds to the original claims field on 12/10/2021, wherein L=COD, Z=(-OCH2CH2)2NPh, q=1, R5=R6=phenyl groups.
As we see above, although Vogels et al. does not specifically disclose the claimed compounds of formula (II) such as R5 and R6 as being ethyl groups, Z as being 1,2-phenylene and M as being cobalt as per applicant currently amended claims 11-17 and 21-28, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to include 1,2-phenylene, cobalt metal and dimethyl phosphino groups to the complex taught by Kostas et al. to obtain the invention as specified in the claim 11-17 and 21-28, because the instant amended claimed compounds having these substitutions are the species of the other obvious variants of patentably indistinct species of the Rh complex 3 and 6 of Kostas et al..
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
On 12/10/2021, applicants elected to prosecute the clams of Group II, and species election Formula II recited in the original application filed on 12/10/2021. 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 08/12/2022 have been considered but are moot in view of the amended and new grounds of rejections.
Regarding claims 11-17 and 21-28 rejection under 35 U. S. C. 112 (b), applicants required that the Office provided a recommendation so that the rejection can be overcome (Remarks, page 7).
The Office respectfully suggested, for example, to replace the phrase of “C1-C6 alkyl” to “C1-C6 alkylene”.
The rejection is proper and stands.

Regarding claims 21-28, applicants argued Vogels only teaches Rh and does not teach that that the compound has a charge (q) as the compound in Vogels is neutral. Specifically, Vogels does not teach "q is 1, 2, 3, or 4" as recited in claim 21. The Office states that Vogels teaches that q can be 1, but this is not disclosed anywhere in Vogels. As a result, Vogels only teaches Rh and the charge on the molecule is neutral. One of skill in the art would not find it obvious to change from Rh to one of the listed metals in claim 21. In addition, one of skill in the art would not find it obvious to change the charge of the compound to make it to be cationic. The multiple changes to the compound in Vogels are not obvious variants and the Office has provided no evidence to support this position. For at least this reason, claim 21 is allowable over the cited references.
The pending dependent claims 22-24 include every feature of independent claim 21 and that the cited references fail to teach, disclose, or suggest at least the features of claim 21. Thus, pending dependent claims 22-24 are also allowable over the prior art of record.
Vogels only teaches Rh and does not teach that the compound has a charge (q) as the compound in Vogels is neutral. Specifically, Vogels does not teach "q is 1, 2, or 3" as recited in claim 25. The Office states that Vogels teaches that q can be 1, but this is not disclosed anywhere in Vogels. As a result, Vogels only teaches Rh and the charge on the molecule is neutral. One of skill in the art would not find it obvious to change from Rh to one of the listed metals in claim 25. In addition, one of skill in the art would not find it obvious to change the charge of the compound to make it to be cationic. The multiple changes to the compound in Vogels are not obvious variants and the Office has provided no evidence to support this position (Remarks, pages 7-9).
The Office respectfully disagrees. As set forth in the previous office action dated on 08/12/2022, Vogels et al. teach a rhodium catalyst Rh(acac)(dppe) (Abstract, right column on page 2419, and Table 1) having the structure as shown below: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The rhodium catalyst Rh(acac)(dppe) taught by Vogels et al. corresponds to the original claims field on 12/10/2021, wherein L=acetylacetonate, Z=ethylene, q=1, R5=R6=phenyl groups.
As we see above, although Vogels et al. does not specifically disclose the claimed compounds of formula (II) such as R5 and R6 as being ethyl groups, Z as being 1,2-phenylene and M as being cobalt as per applicant currently amended claims 11-17 and 21-28, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to include 1,2-phenylene, cobalt metal and dimethyl phosphino groups to the complex taught by Vogels et al. to obtain the invention as specified in the claim 11-17 and 21-28, because the instant amended claimed compounds having these substitutions are the species of the other obvious variants of patentably indistinct species of the Rh complex Rh(acac)(dppe) of Vogels.
In addition, on 12/10/2021, applicants elected to prosecute the clams of Group II claims 11-17, and species election Formula II recited in the original application filed on 12/10/2021. 
The q value recited in the formula II filed on 08/12/2022 is an integer between 0 and 4 (emphasis added). 
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
Therefore, the rhodium catalyst Rh(acac)(dppe) taught by Vogels et al. corresponds to the original claims field on 12/10/2021, whether q is 0 or 1.
In addition, according to SciFinder, the Rh metal in the Rh(acac)(dppe) complex is +1 charged as shown below:

    PNG
    media_image3.png
    593
    727
    media_image3.png
    Greyscale
  
As such, the rejection of claims 11 and 21 as set forth in the office action mailed 08/12/2022, is proper and stands.
The rejection for the remaining claims were either directly or indirectly dependent thereon stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738